              Case 3:21-cv-01644-MMC Document 18 Filed 03/11/21 Page 1 of 4



 1    PATRICK J. CAROME (pro hac vice)                MARK D. FLANAGAN
      patrick.carome@wilmerhale.com                   CA Bar No. 130303
 2    ARI HOLTZBLATT (pro hac vice)                   mark.flanagan@wilmerhale.com
 3    ari.holtzblatt@wilmerhale.com                   WILMER CUTLER PICKERING
      WILMER CUTLER PICKERING                           HALE AND DORR LLP
 4      HALE AND DORR LLP                             2600 El Camino Real #400
      1875 Pennsylvania Avenue, NW                    Palo Alto, California 94306
 5    Washington, D.C. 20006
                                                      Telephone: (650) 858-6047
      Telephone: (202) 663-6000
 6    Facsimile: (202) 663-6363                       Facsimile: (650) 858-6100

 7                                                    Attorneys for Plaintiff
      PETER G. NEIMAN (pro hac vice)
      peter.neiman@wilmerhale.com                     TWITTER, INC.
 8
      250 Greenwich St., 45 Floor
 9    New York, New York 10007
      Telephone: (212) 295-6487
10    Facsimile: (202) 663-6363
11
                                    UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13

14   TWITTER, INC.,
                            Plaintiff,                   Case No. 3:21-cv-01644-MMC
15
                                                         CIVIL LOCAL RULE 6-2(A)
16          v.                                           STIPULATION AND [PROPOSED]
                                                         ORDER
17   KEN PAXTON,
     in his official capacity as Attorney
18
     General of Texas,
19
                                    Defendant.
20

21

22

23

24

25

26

27                                                1

28     Case No. 3:21-cv-01644-MMC                          CIVIL LOCAL RULE 6-2(a) STIPULATION
                                                           AND PROPOSED ORDER
              Case 3:21-cv-01644-MMC Document 18 Filed 03/11/21 Page 2 of 4



 1          Plaintiff Twitter, Inc. (“Plaintiff”) filed a Complaint (Dkt. 1) and Motion for a Temporary

 2   Restraining Order and Order to Show Cause Why a Preliminary Injunction Should Not Issue
 3
     (“Motion”) (Dkt. 5), asserting that Defendant Texas Attorney General Ken Paxton’s
 4
     (“Defendant’s”) investigation into Twitter and related civil investigative demand violate the First
 5
     Amendment of the United States Constitution. Plaintiff arranged for the papers to be served
 6
     personally on Defendant on March 9, 2021.
 7
 8          The Office of the Texas Attorney General represents Defendant in this action, plans to
 9   enter a Notice of Appearance on behalf of Defendant, has authority to enter into this Stipulation
10
     and Proposed Order on his behalf, and reserves any objections to personal jurisdiction, venue,
11
     and any other defense to Plaintiff’s Complaint.
12
            Pursuant to Civil Local Rule 6-2(a), the parties, by and through their respective counsel,
13

14   have consented to the substance of this stipulation, to treating Plaintiff’s Motion as a motion for

15   a preliminary injunction, and the following proposed briefing schedule on Plaintiff’s Motion

16   (recognizing that the Court will schedule the hearing at the Court’s convenience):
17          a) Defendant’s Opposition to the Motion due:           March 29, 2021
18
            b) Plaintiff’s Reply on the Motion due:                April 12, 2021
19
            c) Defendant’s responsive pleadings are due within seven days of the Court’s order
20
     disposing of the Motion.
21

22          The parties, through their respective counsel, have also agreed to the following:

23          Defendant shall not seek to enforce any civil investigative demand against Plaintiff in its

24   investigation of Plaintiff’s potential violations of sections 17.46(a) and (b) of the Texas
25
     Deceptive Trade Practices – Consumer Protection Act relating to the subjects of the civil
26

27                                                     2

28     Case No. 3:21-cv-01644-MMC                               CIVIL LOCAL RULE 6-2(a) STIPULATION
                                                                AND PROPOSED ORDER
              Case 3:21-cv-01644-MMC Document 18 Filed 03/11/21 Page 3 of 4



 1   investigative demand issued to Plaintiff on January 13, 2021, or file an enforcement lawsuit

 2   against Plaintiff regarding those subjects, until at least seven days after this Court disposes of
 3
     Plaintiff’s Motion, or May 7, 2021, whichever occurs first.
 4
            Good cause exists and the parties’ stipulated request for an enlargement of the time for
 5
     briefing the Motion is reasonable in light of the complicated nature of this case.
 6
            Pursuant to Civil Local Rule 6-2(a), Plaintiff and Defendant hereby request that the Court
 7

 8   enter an order allowing the parties to proceed under the schedule set forth above.

 9
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
10

11
             March 11, 2021
     Dated: ______________________
12

13

14                                                  By: Hon.
                                                        Honn. Maxine Chesney
                                                        Ho
                                                    UNITED
                                                    UNITTED STATES DISTRICT JUDG
                                                                             JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27                                                     3

28     Case No. 3:21-cv-01644-MMC                               CIVIL LOCAL RULE 6-2(a) STIPULATION
                                                                AND PROPOSED ORDER
              Case 3:21-cv-01644-MMC Document 18 Filed 03/11/21 Page 4 of 4



 1   Dated:       March 10, 2021                WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
 2

 3                                              By:     /s/ Patrick J. Carome

 4

 5   PATRICK J. CAROME (pro hac vice)           MARK D. FLANAGAN (CA Bar No.
     patrick.carome@wilmerhale.com              130303)
 6   ARI HOLTZBLATT (pro hac vice)              mark.flanagan@wilmerhale.com
 7   ari.holtzblatt@wilmerhale.com              WILMER CUTLER PICKERING
     WILMER CUTLER PICKERING                      HALE AND DORR LLP
 8     HALE AND DORR LLP                        2600 El Camino Real #400
     1875 Pennsylvania Avenue, NW               Palo Alto, California 94306
 9   Washington, D.C. 20006                     Telephone: (650) 858-6047
     Telephone: (202) 663-6000                  Facsimile: (650) 858-6100
10   Facsimile: (202) 663-6363
11                                              Attorneys for Plaintiff
     PETER G. NEIMAN (pro hac vice)             TWITTER, INC.
12   peter.neiman@wilmerhale.com
     250 Greenwich St., 45 Floor
13   New York, New York 10007
     Telephone: (212) 295-6487
14   Facsimile: (202) 663-6363
15

16   Dated:       March 10, 2021                TEXAS OFFICE OF THE ATTORNEY
                                                GENERAL
17
                                                By:     /s/ Patrick K. Sweeten
18

19
                                                PATRICK K. SWEETEN
20                                              Associate Deputy Attorney General
                                                for Special Litigation
21                                              OFFICE OF THE ATTORNEY GENERAL
                                                OF TEXAS
22
                                                P.O. Box 12548 (MC 009)
23                                              Austin, TX 78711-2548

24                                              Attorney for Defendant
                                                Ken Paxton
25

26

27                                          4

28    Case No. 3:21-cv-01644-MMC                      CIVIL LOCAL RULE 6-2(a) STIPULATION
                                                      AND PROPOSED ORDER
